     Case: 1:18-cv-04670 Document #: 80 Filed: 09/10/19 Page 1 of 1 PageID #:393

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

HP Tuners, LLC
                            Plaintiff,
v.                                                Case No.: 1:18−cv−04670
                                                  Honorable John Robert Blakey
John Doe, et al.
                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 10, 2019:


       MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
9/10/2019. Plaintiff's motion to authorize disclosure by Comcast Corporation [78] is
granted. The 9/18/2019 status hearing stands. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
